1% 1^5-0^
                         IN THE TEXAS COURT OF CRIMINAL APPEALS
                                         WRIT NO. WR-78,165-02
6/18/15


Abel Acosta Clerk ofThe                                                       Cn, ,RT nlSK0 m
Texas Court ofCriminal Appeals                                                C°URT °F CR,MINAL APPEALS
201 W. 14th Street                                                                     ,,,,, ..
Austin, Texas 78701                                                                   JM 18 ^015
Nema Bardin                                                                      45@f ^gOSfa, Cterk
P O Box 772                                                                                       ' wrK
Austin, Texas 78767
512-487-0197
bardinnema(a),vahoo.com

RE: WR-78,16>5-02 Chadrick B. Pate Supplements to the Record missing on The Texas Court of
Criminal Appeals Website under Case Mail. (Contact with the Court on Emergency Proceedings)

Deac Mc. A-oista.,




This letter is a communication to you and to The Justices pursuant to TRAP 9.6 and is filed along
with the second filing of copies of supplements to the Writ filed originally on 6/9/15 and 6/11/15 that
may or may not be lost in the Clerk's file.

1 am the Petitioner in the above referenced Writ.

I have requested from the date of the first filing of the Original Writ on 5/19/15 and throughout these
filings that the Writ be considered on an Emergency Basis. I provided good cause for the request in
that the underlying Judgment A-08-5080-4CR in this Cause is Void and my son has been illegally
imprisoned under this Void Judgment for more than 7 years now. I request again, in the interest of
Justice and the: Miscarriage of Justice already done that the Proceedings be managed as an Emergency
and.in.a,eYJjsdient manner.

I notified you first on 6/17/2015 via email and then by phone that same day, that the supplements filed
or iftn? catcsc catrcfcr tftc dates Because these Supplements to the Original and Amended Writ are "time sensitive" in that there is
included in the se documents an Emergency Motion for Leave to File",and because the documents were

not located viai your search yesterday, I am delivering in person copies of all ofthe documents that I
filed on 6/9/15 and 6/11/15. All ofthese documents were already delivered via U.S. Postal Mail to all
the parties in tMs cause. (There was also an Emergency Motion for Bail Relief filed on 6/2/15 that
has had no action taken)


1am requestinig that the Original Writ and the Amended Writ filed on 6/2/15 that is incorporated into
the Original Writ filed 5/19/15 along with the copies that I am resubmitting here today and all other
documents in this cause be given Preferential Treatment in the Courts Scheduling in accordance with
TRAP 43.6 (The Court may make any other appropriate order) and Tex. Govt. Code 21.001 (b)
 (A Court shalll require that proceedings be conducted with dignity and in an orderly and expeditious,
 manner and control the proceedings .so that Justice jnay be done.

1am aware thait because I am a pro se litigant that my pleadings/ filings may have not all have been
skffft kr$ +&& -inm-eiX prattd'area, tg> \ ?em wja-cJwctotei iTi*&» tew, ?a*& ¥aw% V/asl to frgore Wre&t; +                     IN THE TEXAS COURT OF CRIMINAL APPEALS
                                   WRIT NO. WR-78,165-02

                                CERTIFICATE OF SERVICE




 I do hereby certify that a true and original of the above and foregoing LETTER to Clerk of the
Court and Th e Court/Justices was personally delivered to the Clerk of the Court Texas Criminal
     Court ofAppeals on the 18th day of June, 2015 at 201 West 14th St. Austin, Texas 78701
                                              and
                                      sent regular mail to

                            The Aransas County District Attorney
                                  301 North Live Oak Street
                                    Rockport, Texas 78382

                                   Judge Janna K. Whately
                                          P O Box 700
                                         Sinton, Texas

                            Texas Department of Criminal Justice
                                   201 West 14th St 5th Floor
                                     Austin, Texas 78701
                    IN THE TEXAS COURT OF CRIMINAL APPEALS
                                  WRIT NO. WR-78,165-02


                               CERTIFICATE OF SERVICE




I do hereby certify that a true and original of the above and foregoing LETTER to Clerk of the
                             Court and The Court/Justices and
         copies of all supplements fded on 6/9/15 and 6/11/15 to Writ WR-78,165-02

was personadly delivered to the Clerk of the Court Texas Criminal Court of Appeals on the 18th
                 day of June, 2015 at 201 West 14,h St. Austin, Texas 78701
               IN THE TEXAS COURT OF CRIMINAL APPEALS
                              WR-78,165-02




                          TABLE OF CONTENTS



                          TABLE OF CONTENTS


                 LETTER TO CLERK AND JUSTICES/COURT


       6/9>/15 COPIES OF SUPPLEMENTS TO THE RECORD THAT INCLUDE


                 EMERGENCY MOTION FOR LEAVE TO FILE

      SUP PLEMENT TO ORIGINAL AND AMENDED WRIT ADDING PARTIES


                                 AND


       6/11/15 COPIES OF SUPPLEMTNS TO THE RECORD THAT INCLUDE

COMPLETED AND SIGNED CERTIFICATE OF SERVICE ORGINALLY FILED 6/2/15 BUT
   NOT SIGNED FOR THE AMENDED EMERGENCY WRIT OF HABEAS CORPUS

      REFILED EXHIBITS # 15 AND #20 TO ORIGINAL AND AMENDED WRITS


 COMPLET ED SIGNED AND NOTARIZED OATH ORIGINALLY FILED 6/2/15 BUT NOT
  SIGNED OR NOTARIZED FOR THE AMENDED EMERGECNY WRIT OF HABEAS
                               CORPUS
  whirs



      —7 fJC h^^L




t^Vtff erffkfl* +ft*+
                               IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                                    WRIT NO. WR-78,165-02 CHADRICK B. PATE




    Oaa& t fIfe'lsamS
                      kistiiiiiii,
    201 West 14* Street


    Nema Bardin
    PQ£ox772
    AanssBikii, Tesas 1 W

                       (^kemsssm



    iRer. ^ggqpifaTWifTr«5




/
                    IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                    WRIT NO. WR-78,165-02

PETITIONER PROSE
NEMABARDIN
P.O. BOX 772
xosma;Ti!niiAV7sw?
512-487-01SJ7
 bardiimem:a(.a)yahoo.com


 EX PARTE:                                  FROM CAUSE NO. A-08-5080-4CR
CHADRICK: B PATE TDCJ #01563340             THE DISTRICT COURT 36TH JUDICAL
APPLICANT REALTOR                           DISTRICT ARANSAS COUNTY, TEXAS

       VS.
 3ANNA*. WRATELV TRIAL JUDGE
 STATE OF TEXAS
 DIRECTOR OF TEXAS DEPT.
 CRIMINAIL JUSTICE


SIPPLE^M^WT TOORIGINAL sadA9IENDE&E»lESGENC¥ HABEAS CORPUS PROCEEDINGS IN
                        WS-7& -1&4Q CBARRICKR PATE




                                      COVER SHEET
                             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                             WRIT NO. WR-78,165-02

   PETITIONER PRO SE
   NEMA BA1R DIN
   P.O. BOX 77 2
   AUSTIN, TEXAS 78767
   512-487-0197
   bardinnemia@yahoo.com


   EX PART1E                                                    FROM CAUSE NO. A-08-5080-4CR
   CHADRIC K B PATE TDCJ #01563340                              THE DISTRICT COURT 36TH JUDICAL
   APPLICANT REALTOR                                            DISTRICT ARANSAS COUNTY, TEXAS

             vs..
    JANNAK. YVHATELY TRIAL JUDGE
    STATE OIF TEXAS
    DHtECTCJR. OFTEXASTJEFT.
    CRIMINAL JUSTICE



                                             WR-78.-165-02 CHADRICK B. PATE



TO THE HONORABLE JUDGE OF SAID COURT:

 Now Comes, P'et itioner Nema Bardin pro se on behalf ofApplicant Chadrick B. Pate and respectfully submits this
supplementto itft e Qhginaf antf Amendea'EmergencyM6eas Corpus tfiThgs in WR- T6, ift^.t/afi*is> •iWcra'Trw
 to add the partiies; in order that she does not abuse any procedures that would require the dismissal of the Writ for her
 failures. The A pplicant deserves relief as he has been incarcerated for more than 7 years pursuant to an illegal

Court, and for "th e Officer's of the Court Tampering with the Government/Court Record, in Cause A-08-5080-4CR
Chadrick B. Parte:, from the 36th Judaical District Court, Aransas County Texas.

                                                                          Respectfully Submitted,

                                                                         Nema Bardin
                                                                        Petitioner pro se
          of             IN' THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
          §                    WRIT NO. WR-78,165-02 CHADRICK B. PATE



    Clerk of The Texas Court of
    Criminal Appeals Austin, Texas
    201 West 14th Street
    Austin, Texas 78701

    Nema Bardin
    PO Box 772
    Austin, Texas; 78767
    512-487-0197
    bardinnemafg).'.vahoo. com



    Re: Supplement To Original and Amended Emergency Habeas Corpus Proceedings inWR-78,-165-02
    Chadrick B. F'aite

    Dear Mr. Acosta,

    Please find eniclosed " Supplement To Original andAmended Emergency Habeas Corpus Proceedings

    that adds partiesto the Writ and provides a Certificate of Service to all parties added to the
    previously filled documents referenced above. It was a failure/oversight that I did not serve the parties,
    as I was,•unsure of the otoner procedure calling,for service to these parties. Please file this Supplement

     under WR-78,165-02 immediately. All parties listed in the Supplement have now been served(See

    enclosed Certiificate of Service).

    Th




    rP OBox 77^
    Austin, Texas 78767

    bardinnema@vahoo.com




v
                        IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                        WRIT NO. WR-78,165-02

      PETITIONER PRO SE
      NEMA BAJR DIN
      P.O. BOX 772
       ATmTNfOr&A"57S767
       512-487-0197
       bardinnema@yahoo.com


      EX PARTSE                                 FROM CAUSE NO. A-08-5080-4CR
      CHADRICK B PATE TDCJ #01563340            THE DISTRICT COURT 36TH JUDICAL
      APPLlCAWf TIEALTOR                        TOSTR1CT ARANSAS COUNT*,TEXAS

             VS..
       JANMLK. WHATELVTRIAL JU&GE
       STATE OF TEXAS
       OfRECmm OF TEXAS OEPT.
       CnSMffiULL, SUS.TKX.




      SUPPLEMIENT TO ORIGINAL and AMENDED EMERGENCY HABEAS CORPUS PROCEEDINGS IN
                                  WR-ML-MOM- C&*DR1CX M PATE




                                       TABLE OF CONTENTS


                                        LETTER TO CLERK


                                          COVER SHEET


      SUPPLEMENT TO ORIGINAL and AMENDED EMERGENCY HABEAS CORPUS PROCEEDINGS IN

                                   WR-78.-165-02 CHADRICK B. PATE


      LETTER TO CLERK REQUESTING ( ADD CERTIIFCATE OF SERVICE DOCUMENT TO ORIGINAL

                                    HABEAS FILED JUNE 02.2015




       CERTIFICATE OF SERVICE ON SUPPLEMENT TO ORIGINAL AND AMENDED EMERGENCY

                                         HABEAS CORPUS




v$*
                      N THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                           WRIT NO. WR-78,165-02 CHADRICK B. PATE




Clerk of The Texas Court of
Criminal Appeals Austin, Texas
201 West 14th Street
Austin, Texas 78701

Nema Bardin
P O Box 772:
Austin, Texas 78767

bardinnema(£j),yahoo.com

Re:WR-78,l 65-02 CHADRICK B. PATE Certificate of Service serving allparties added to Writ
Proceedings 'WR-78,165-02.

Dear Mr... Accusta,

Please file the enclosed Certificate of Service with the Writ WR-78,165-02 filed on June 02,2015 .




\-q-zoiS




                                               l.
                             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                            WRIT NO. WR-78,165-02

      PETITIONER PRO SE
      NEMA BAR DIN
      P.O. BOX772

       bardinnemia@yahoo.com


      EX PARTE                                             FROM CAUSE NO. A-08-5080-4CR
      CHADRIC K; B PATE TDCJ #01563340                     THE DISTRICT COURT 36TH JUDICAL
      APPLICANT REALTOR                                    DISTRICT ARANSAS COUNTY, TEXAS

               VS.
        JANNA K.. VVHATELY TRIAL JUDGE
        STATE OF TTEXAS
       0iR£X7WfBL GTTWXAS(y£¥T.
       CRIMINAL, JUSTICE



                                                CERTIFICATE OF SERVICE

    I do hereby ceirtilfy thata true copy of the following instruments Writ of Habeas Corpus WR-78,165-02, and
    4mena&a-'£merg;ency $"ftt offiao'easCorpus were sentregular maii'to trie r6ilowing parties rrtat'riave rieen aaaea'tO
    :hese Original )H;abeas Corpus Proceedings. The copies were mailed onth'is 9,h day ofJune with proper postage affixed
    to same.
                                            Aransas County DistrictCterk's Office
                                                          Pam Heard
                                                      301 NorjtrLive Oak
                                                    RockpoXTexas 78382

                                        Office of the Aransas County District Attorney
                                                  301 North Live Oak Street
                                                    Rockport, Texas 78382

                                                  Jana K. Whately Trial Judge
                                                         P O Box 700
                                                     Sinton, Texas 78797

                                           Texas Department of Criminal Justice
                                          TDJC Executive Director Brad Livingston
                                                     209 West 14* Street
                                                  5th FloorPriceDaniel Bldg.
                                                     Austin, Texas 78701
                                                       512-463-0988




?
                   IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                                          WRIT NO. WR-78,165-02

     PETITIO NER PRO SE

     P.O. BOX 772
     AUSTIN, TEXAS 78767

     bardinneima@yahoo.com


      EX PARTE                                            FROM CAUSE NO. A-08-5080-4CR
     CHADRIC K B PATE TDCJ #01563340                      THE DISTRICT COURT 36TH JUDICAL
     APPLICANT REALTOR                                    DISTRICT ARANSAS COUNTY, TEXAS

            VS..
     5ANN AK. WHATELY TMAL JVJBGE
     STATE OF TEXAS
     DIRECTOR OF TEXAS DEPT.
     CRTMTNAJL JTTSTTCE



                                         CERTIFICATE OF SERVICE

        SUPPLEMENT TO ORIGINAL and AMENDED EMERGENCY HABEAS CORPUS
                                            PROCEEDINGS
                               .IN WR-78,165-02 CHADRICK B. PATE

 I do hereby certify that a true copy of the above and foregoing "Supplement To Original Habeas Corpus
 Proceedings'1'
 were mailed rejular mail with thej>roj3erj>osta.ge affixed onthis 9th day of June 2015 to the following
 parties,

                                   Aransas County District Clerk's Office
                                                Pam Heard
                                           301 North Live Oak
                                         Rockport, Texas 78382
                                              State of Texas
                             Office of the Aransas County District Attorney
                                        301 North Live Oak Street
                                          Rockport, Texas 78382

                                       Jana K. Whately Trial Judge
                                               P 0 Box 700
                                           Sinton, Texas 78797
                                                    1..

r'
                               CERTIFICATE OF SERVICE CONTINUED



                                   Texas Department of Criminal Justice
                                  TDJC Executive Director Brad Livingston
                                             209 West 14th Street
                                         5th Floor Price Daniel Bldg.
                                             Austin, Texas 78701
                                               512-463-9988




     I do hereby certify that a true and original of the above and foregoing "Supplement To Original and
    Amended Emergency Habeas Corpus Proceedings" was personally hand deliveredby me to the Clerk
    of The Texas*. Court of Criminal Appeals at 201 West 14th Street Austin. Texas 78701,. on the 9th day of
                                                  June, 2015




                                                                          Nema Bardin Petitioner




                                                       2.


/
o^fff   CO
                           IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                                WRIT NO. WR-78,165-02 CHADRICK B. PATE




Clerk of Tin e Texas Court of
CriminalAppeals Austin, Texas
201 West -14"' Street
Austin,.Texas 78701

 Nema Bar-dim
POBoxTVD
Austin, lex as 78767
512-487-0197
VdTAiTmenriatlQ^tJiiotj.-ctfffi

 Re: "Emsmnetac/j' Motion farLeave J&» Fite" J» /KmfousJy Skid OqpiiaaJ .andAmended Exoea&sacy
Habeas Coqpu >Writ No. WR-78\fo'5-t72

'i>iuOvr>r..^c-fsts,ta»,

 Please find enclosed the "Emergency Motion for Leave to File" in previously filed Writs pursuant tc


 NimpBaird in
  fetraoner
 P OBm 772,
Austin. Te:x;af> 78767
512-487-0H97



                              IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                     WRIT NO. WR-78,165-02

      PETITIONER PROSE

      P.O. BOX 772
      AUSTIN, TEXAS 78767

      bardinneiisa@yahoo.com


      EX PART1E                                   FROM CAUSE NO. A-08-5080-4CR
      CHADRICK B PATE TDCJ #01563340              THE DISTRICT COURT 36TH JUDICAL
      APPLICANT JiEALTQR                          DISTRICT ARANSAS COUNTY, TEXAS

            VS..


       STATE 0«F TEXAS
       DIRECTOR OF TEXAS DEPT.
       CRTMTM AL JUSTICE

                                  TABLE OF CONTENTS
                           EMERGENCY MOTION FOR LEAVE TO FILE

     IN PREVIOIUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
    EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
    SEEKING RELIEF FROM A VOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO.
    A-08-5080-4CR.



                                 TABLE OF CONTENTS 2 pages

                            LETTER TO CLERK OF THE COURT 1 page

                                     COVER SHEET 1 page

                       EMERGENCY MOTION FOR LEAVE TO FILE 4 pages

                                  JURISDICTION PAGE 2?3

                                PROCEDURAL HISTORY PAGE 2

                           REASON TO FILE AS EMERGENCY PAGE 3

                                ADEQUATE REMEDY           PAGE 3

                                             1.

*
      TABLE OF CONTENTS CONTINUED PAGE 2

             CONCLUSTION PAGE 4


                PRAYER PAGE 4


            PROPROSED ORDER 1 page

         CERTIFICATE OF SERVICE 2 pages

            PETITIONER'S OATH 1 page




vf>
                         IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                              WRIT NO. WR-78,165-02 CHADRICK B. PATE




    Clerk of The Texas Court of
    Criminal Appeals Austin, Texas
    20J WestJ 4'1" Street
    Austin, Texas 78701

    Nemo- Bfl-rd-^K-
    P O Box 772
    Austin, Texas 78767

    bardirutema(fl:),vahoo.com

    Re: "Emergemciy Motion for Leave to File" in previously fifed" Original andTimendecfEmergency
    Habeas Corpu s Writ No. WR-78,165-02

    Dea£ Mjc. Am-^ta.,

    Pleasefind enclosed the "Emergency Motionfor Leaveto File" in previously filed Writs pursuant tc
    WR- ?$?65:-02. Please SAr this Mothtt rrgn?away•as it is time sensitive.
                ' (A
    Nymj^arcfm
     ^tiponer
    P&Bok ??'2f
    Austin, Texq& 78767
    512-487-0197
    \?ard*irmemat@,ya                IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                WRIT NO. WR-78,165-02

  PETITIONER PROSE

  P.O. BOX 772
  AUSTIN, TEXAS 78767
  S£2-487-ffi97
  bardinneinBa@yahoo.com


  EX PAR TIE                             FROM CAUSE NO. A-08-5080-4CR
  CHADRICK B PATE TDCJ #01563340         THE DISTRICT COURT 36TH JUDICAL
  APPLICANT REALTOR                      DISTRICT ARANSAS COUNTY, TEXAS

        V!S..
  JANNA IK. WHATELY TRIAL JUDGE
  STATE OIF TEXAS
  MMGTORQF Texas BEPT,
  CRIMINAL JUSTICE



                      EMERGENCY MOTION FOR LEAVE TO FILE


 IN PREVIOIUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING FUKLIEF FROM A VOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO.
A-0&-508a-4CR




                                  COVER SHEET
            EN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                      WRIT NO. WR-78,165-02

  PETITIONER PROSE
  NEMABAHDIN
  P.O. BOX 772
  AUSTIN, TEXAS 78767
  512-487-0197
  bardinnema@yahoo.com


   EX PART1E                                         FROM CAUSE NO. A-08-5080-4CR
  CHADRICK B PATE TDCJ #01563340                     THE DISTRICT COURT 36TH JUDICAL
  APPLICANT REALTOR                                  DISTRICT ARANSAS COUNTY, TEXAS

          VS..
   JANNA K. WHATELY TRIAL JUDGE
   STATE OIF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRIMINAL JUSTICE



                        EMERGENCY MOTION FOR LEAVE TO FILE


 IN PREVIOIUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENC Y APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING RELIEF FROM A VOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO.
A-08-5080-4CR



 PURSUANT' TO ARTICLE V. SECTION 5 OF THE TEXAS CONSTITUTION AMENDMENTS 1,
    5, 6. and 14 OF THE UNITED STATES CONSTITUTION TEXAS COMMON LAW AND
        INHERENT POWER VESTED IN THE TEXAS COURT OF CRIMINAL APPEALS


     TO TH E HONORABLE JUDGE OF SAID COURT:


 WWC'OMES,ttctaxmsi ^tffrrafttatJan tmtorirraKttf fcptfi&tttittarftfd&Q.YTtot; pristmeiWrcgaVry

confined at the Stiles Unit, Beaumont Texas pursuant to an illegal and void Judgment and Conviction

and respectfu lly submits this Emergency Motion Under Trap Rule 72 For Leave

To File Original Writ Of Habeas Corpus in Cause No. WR-78,165-02 And

Amended Emiergency Application For Original Writ Of Habeas Corpus.

                                            1.
 And Motiom for Temporary Relief for Bail Seeking Relief from Void Final Judgment and
Conviction.




                                           JURISDICTION


rhe Court of Criminal Appeals has OriginalJurisdiction under Article V Section Five of the

Texas Constitution,Amendments 1, 5,6 and 14 of the United States Constitution, Texas Common

Law, and this Courts Inherent Power. State v. Johnson, 821 S W 2d 609. 612 Tx. Crim. App. 1991,

and^xpartelfoung VA SW la %1W* 1i%%.


                                      PROCEDUR&L HISTORY


The Original Writ ofHabeas Corpus WR-78,165-02 lays out the procedural history before it's May 19th
filing into this Honorable Court. Some of that history is included herein.

The Initial FlalbeasCorpus filedpursuant to the VoidJudgment in Trial Court Cause No. A-08-508C

•4CR 36th Judiicial District Court Aransas County., Texas and made returnable to this court pursuant to

Article 11.07'' No. WR-78,165-01 received no "adjudication on the merits " by this court, and the trial

court refused the Writ without findings or holding a hearing. On Dec. 5,2014 Applicant Pate filed

into the trial cxmrt a "Motion to Vacate Void Judgment" pursuant to Article 11.07 Jurisdiction. That

 court when they were asked stated that they filed the Motion but to date have not acknowledged the

motion in a:ny- way. Applicant did amend that Motion on the 5*Day of January 2015 and asked

numeroustinres for a decision betweenthe the 5*day of December2014., and the 5th day of January
2/115.


Findly&n May i1£*ivrora£i?vfiW     and then AMENDED EMERGENCY HABEAS CORPUS WRIT (with bail request) filed on

    June 02,. 20J.5. Each filing was delivered by Petitioner inperson to the Clerk of this Court.

    Petitioner is fiiliing Pro Se, and unschooled in the law and didnotrealize that it was a required

     procedure thiat a "MOTION FOR LEAVE TO FILE" must accompany the "ORIGINAL WRIT OF
    HABEAS CORPUS". Petitioneris still jqoIsure that she has interpreted Rule 72 as a necessary

    procedure but inan abundance ofcaution to avoid any procedural default files this " EMERGENCY
    MOTION FO'Fl LEAVE TO FILE" incorporating this Motion with all other Writsand or Motions

    feswto^S^jxursuatito WrJtJMa WR-78J 65- 02, and Trial Court Cause NO. A-08-5080-4CR,

    CHADRICK IB. PATE.



                                REASON FOR FDLING AS AN EMERGENCY

    Because Petitdoner failed to file this "Motion for Leave to File " may be the reason that the Original

    Writ has not been submitted to a Justice for a determination. Petitioner requests that this Motion and

     all Writs and Motions filed in this cause be submitted to a Justice on an Emergency basis and that a

     detominatiom bemade expeditiously. It has been 19 days since the Original Writ was filed with no

    action having been taken bythis Court. While Petitioner understands that herinability to file the

     paperwork properly attimes inthis cause has probably delayed the submission to the Justices it
     makes AppiYamt Fates liTegai' 1'ncarceraabn no fe^rnporfdrtform^ai1. Applicant Pate has been

    illegally incarcerated for more than 7 years and Petitioner has offered up the proofofhis illegal
     incarceration, conviction andjudgment by submitting the Trial Courts ownRecords . Any delay in

     jraakinga dfiteinninalion onthese matters onlyprolongs applicant's misery and allows the continuation

    ofthe abuse ofApplicant's rights to "due process" and the right to his liberty. Petitioner contends that

     this Honorab he Court has the power to on it's own motion or by suspending certain rules can grantthe

     jdlMihat-/^pdJi^rjJ:i3b?fij^^sin a much more expedious way than the tedious and time consuming

                                                  3.


r
    requirements of each and every procedure required by the Rules ofAppellate Procedure, and specially

    in light of the Trial Court and State's illegal abuse of procedures used to convict Applicant of a crime

    he did not connmit. Applicantbelieves that under normal circumstances that The Writ of Habeas

    Corpus is and expedient process for mostprisoners, but the subject of these proceedings are not normal

    circumstances, these are Extraordinary Circumstances, and deserve Extraordinary Attention and

    Determinations.

                                            ADEQUATE REMEDY

    This Court opimed in Smith v. Flack 728 S W 2d : "In some cases, a remedy at law may technically

    exist; howevier, it may nevertheless be so uncertain, tedious, burdensome, slow, inconvenient,

    inappropriate Id., 728 S.W.2d at 792. With this in mind

    Petitionerrequest that this Honorable Court will provide relief to Applicantin a way that allows it's

    authority to move expeditiously and finally. Applicant is aware that Mandamus might have also beena

    remedy that she could have applied for, but is unsure of that optionbeingas expeditious as Habeas

    relief. If Meundamus is a more expeditions option,, then perhaps this Honorable Court has the option of

    construing Petitioner's Writ as such.


                                                CONCLUSION


      Because Pro Se Petitioner has brought a reasonable argument for gpod reason to grant "Motion foi

               L e ave to File" then this Honorable Court should do so in an expedious manner.


                                                   PRAYER


        Petitioner praysthat this Honorable Court grant her Motionfor Leave to File all documents in

         Writ Camse No. WR-78,165-02, and to grant any other relief that this Honorable Court has the

                             authority to .grant that Applicant is due and deserves.


                                                       4.

^
                     IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                     WRIT NO. WR-78,165-02

  PETITIONER PROSE


   P.O. BOX 772
  AUSTIN, TEXAS 78767
  St2-48T-®19?
  bardinneima@yahoo.com


   EX PARTE                                          FROM CAUSE NO. A-08-5080-4CR
  CHADRICKBPATE TDCJ#01563340                        THE DISTRICT COURT 36TH JUDICAL
  APPLICANT JiEALTQR                                 DISTRICT ARANSAS COUNTY, TEXAS

             VS..


   STATE CMF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRWfNAX JUSTICE

                                             ORDER


                           EMERGENCY MOTION FOR LEAVE TO FILE
 IN PREVIOUSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCY APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
SEEKING RELIEF FROM AVOID FINAL JUDGMENT AND CONVICTION IN CAUSE NO. A-
08-5080-4CR.

After considering the Emergency Motion for Leave to File by Petitioner in Writ No. WR-78,165-02,

and forjsoodl crause appearing, IT IS HEREBY ORDERED that said Motionis hereby GRANTED.

[T IS SO ORDERED.

Date: June          2015



                                                              JJnnonahJf! Ju4?e_
                                                              Judge ofThe Texas Courtof
                                                              Criminal Appeals
                                  CERTIFICATE OF SERVICE

                   IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                   WRIT NO. WR-78,165-02

  PETITIONER PRO SE
  NEMA BARDIN
  P.O. BOX 772
  ANSHty, "mmsMsmmn
  5IS4I74197
  bardinnemaa@yahoo.com




           vs>..
   JANNA vL WHATELY TRIAL JUDGE
   STATE OF TEXAS
   DIRECTOR OF TEXAS DEPT.
   CRIMINAL JUSTICE

                                   CERTIFICATE OF SERVICE

                         EMERGENCY MOTION FOR LEAVE TO FDLE
IN PREVIOll JSLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND

08-5080-4CR..

Ido hereby certify that atrue copy ofthe above and foregoing "Emergency Motion for Leave to File"
was mailed regular mail with the proper postage affixed on the 9,rt day ofJune, 2015 to the fofibwing
parties, and a true original "Emergency Motion for Leave to File" was personally delivered by
PetitiAnex toClerkofThe Texas Court ofCriminal Appeals at 201 West 14th Street,Austin., Texas
78701.
                                             PARTIES


                                             Pam Heard
                                         301 North Live Oak
                                        Rockport, Texas 78382

                            Office of the Aransas County District Attorney
                                      301 North Live Oak Street
                                        Rockport, Texas 78382

                                                   1.
           Jana K. Whately Trial Judge
                  P O Box 700
              Sinton, Texas 78797

      Texas Department of Criminal Justice
     TDJC Executive Director Brad Livingston
               209 West 14,h Street
           5* Floor Price Daniel Bldg.
               Austin, Texas 78701
                 512-463-9988




"<
                    IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS
                    WRIT NO. WR-78,165-02

     PETITIONER PRO SE
     NEMA BARDIN
     P.O. BOX 772
     AUSTIN, TEXAS 78767
    512-487-M-9?
    bardinraemia@yahoo.com


     EX PART1E
                                                           FROM CAUSE NO. A-08-5080-4CR
    CHADKICKBPATE TDCJ #01563340                           THE DISTRICT COURT 36THJUDICAL
    APPLICANT REALTOR                                      DISTRICT ARANSAS COUNTY, TEXAS
            VS..
     JANNA K. WHATELY TRIAL JUDGE
    STATE OIF TEXAS
    DIRECTOR OF TEXAS DEPT.
    CRIMINAL JUSTICE
                                      PETITIONER'S OATH
                          EMERGroCY MOTION TOR LEAVE TO FILE

 IN PREVIO USLY FILED ORIGINAL WRIT OF HABEAS CORPUS WR-78,165-02 AND
EMERGENCE APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS AND BAIL
foE8^SIEFFR°M AVOIDFINALJUDGMENT AND CONVICTION IN CAUSE NO.
STATE OF TEXAS
COUNTY OF TRAVIS

INema Bardiin being duly sworn, under oath says"/am the petitioner in this matter and Iknow the
set:£££S2rcy Motion For L7Tojr•^d •»****my *•**e **
                                                s/i
                                                  na BaVdin Petitioner
                                                            Petitit

Suh-scrihedarjvJ. Sworn, Tci Beface ma aalune 9th, 20IS,

                                                                   NOTARY PUBLIC


                                                                               N. A. CADENA
                                                                        \io:a;y PjbiiC. S'ce o! lexcs
                                                                          !viv Comr=-;ission Expnes
                                                             lU/v-y-/
                                                                            October 20, 2016
     /•     \


     • X'




                               IN THE COURT OF CRIMINAL .APPEALS AUSTIN, TEXAS

                               WRIT NO.     WR-78,165-02



                  EX PARTE                                    FROM THE DISTRICT COURT
                CHADRICK B. PATE TDCJNO. 01563340             36TH JUDICIAL DISTRICT
                 APPLICANT                                    ARANSAS COUNTY, TEXAS
                                                              CAUSE NO. A-08-5080-4CR
                NEMABAlftIMN
                 TTETrn«ONE»
                     V.
                JUDGE .JANNA K. WHATELY


                                       EMERGENCY MOTION FOR RELEIF
                      BEQUEST FOR IMMEDIATE BAIL DECISION AND IMMEDIATE RELEIF
                   PURSU ANT TO THE UNDERLYING ORIGINAL EMERGENCY WRIT FOR HABEAS
                                             CORPUS WR-78.165-02




                                                COVER SHEET

                                                                         RECEIVED IN
                                                                    COURT OF CRIMINAL APPEALS

                                                                          JUN 02 2015

                                                                        Abel Acosta,Clerk




-^
                         IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                           WRIT NO.          WR-78,165-02




                                                                     WMM&THE, DISTRICT COURT
       CHADRHCK B. PATE TDCJ NO. 01563340                            36TH JUDICIAL DISTRICT
         APPLICANT                                                    ARANSAS COUNTY, TEXAS
                                                                      CAUSENO. A-M^tm-4CR
      NEMABIA1RMN
       PETJTJfOJNEJJ
            V,.
       JUDGE JAJtNAK. WHATELY



                                      EMERGENCY MOTION FOR RELEIF
             REQUEST FOR IMMEDIATE BAIL DECISION AND IMMEDIATE RELEIF
          re«^«i>y p^FH^«^i>E^iKfjmrwritten ordter byJudge Cochran, and from Cause No. 13-09-00112CR affirmed 10/27/2010 from the
Thirteenth lOistrict Court ofAppeals.


Thesft two :y*l@Bfinte.aift vaidhecansfc thay eackftow from. the. literalandYoidTtial CoittUudgssfini
inA-08-50>80-4CR. Chadrick B. Pate.



                                           JURISDICTION

   Because; this Motion flows from the filing of Petitioner's Original Writ ofHabeas Corpus it has
 uuisdictuan&irthe same reasons ithas Jurisdiction over the Original Writ filed on the 19* day ofMay
2015 andAmended Writ filed onthis date June 02,2015 pursuant to Article VSection 5ofthe Texas
OawtittttiLotiand Amendments U5,6 and 14 ofthe U. S. Constitution . See ExparteThompson 273
  S.W. 3W 17T, 181 (Tex. Crim. App.ZOW) snowing tnfe court to nave generafjurisdiction over
                          Original Habeas CorpusSee Tex Const. Article V


                                    STATEMENT OF THE CASE

Petitioner INenna Bardin filed an Original Writ ofHabeas Corpus in this Court on May 19*. 2015, and
then filed an amended Writ onJune 02,2015 by hand delivering itand speaking personally with Mr.
Ake&Aetata Clerk&r the Texas Criminal Court of Appeals. Petitioner asked to speak with Mr. Acosta

in order to explain that the Writ being filed was not a 11.07 Writ and therefore not a Second or
 Successive Petition under 11.07. Petitioner explained the nature ofthe Writ and why it was being filed
.ast-an Original Writ under this Courts inherentpower and jurisdiction to provide the reliefrequested.
Mr. Acostia took the Document after reviewing some of the paperwork with Petitioner andstated thathe

 would file; lit. OnMay 22nd, 2015 after checking her mail box, Petitioner found that there was no
jontificatwuD £procttdvatea ihai arc requited or\b» kiad of Writl3na\ Ptti&ynex filed teft P«&ira»t confused. Because

Petitioner w as told that there were no deadlines for the Court to make a decision on the Writ that she

had filed,, and because she was told that the Case No. for the Writ that she filed was the same as the

Initial Writ that Applicant Pate had filed with the exceptionofthe last two digits.. Petitionerwas in a

quandary,, aind decided that she had betterstudythe Trap rulesmore moroughly. Petitioner checked hei

mail again on May 23,2015 andthe PostCardhadstill notarrived at herdowntown P O Box772

Austin, Te;x;as.. After reviewing.the Trap Rules, Petitioner felt that there should be a requirementon the

time frartne for a decision on the Serious Matter ofa Writ that challenged the Judgment ofthe Trial

Courtas Ibeiing Void for Lackof Jurisdiction. Petitioner filedan Amended Emergency Writof Habeas

Corpus on tins date June 02,2015 hand delivered to the Clerkand has at the same time filed this

 Emergency Motion for Releifalso handdelivered on June 02,2015 to the Clerk.

It is not Y'etnnonefs intent to overide mis Court with endless'Peuuonsflvlouons, it is omy lier intent to

follow thcedures (although as a layman they are incredibly confusing to her)

she does most want the Writ to be denied for failure to follow the rules or procedures. Applicant lost his

liberty because thetrial court purposely failed to follow the rules andthe procedures required of them.

Petitioner does not question that Mr. Acosta is not following the rules. She is sure that he is, but

 because she; has no idea which rules that are being followed then she has determined it best to file this

"Motion ifoir Emergency Relief', with the hope that the Original Writ of Habeas Corpus will not be

denied fo;r her failure in misunderstanding the Trap Rules and Procedures/Protocols mat the Clerk's

 Office us:es to see that these kinds of Writs are filed and journaled properly and expeditiously.


The Petitionier has filed her Original Writfor Habeas Corpus into the properCourt See Thompson 273
S W 3d 177 x 181 (Tex. Crim. Add. 2008).

If what Mir. Acosta says is true, that the Court has no time limit for a decisionon the Writ,and it could

 beyears before a decision, men Petitionerand Applicantdo not have an adequate remedy for relief.
                                                     3
 See In re 3Mc Cann 422 S W 3d 201 (Tex. 2013) showing:that theremedy is notadequate if the

 remeay is:    uncertain, tedious, burdensome, stow, inconvenientor, inappropriate, then it is deemed to

beJaeBs&tive (gating frcm GxeeawsH x C#w4srf.bpp*xi?fyirthe Thirteenth JwMeialXtifli 359 S.

 W. 3d ^5,648-9 (Tex. Crim.App 2005).

  Withthis in mind Petitioner respectfully requestmat this Court take immediate action and grant

Applicant Ball on a Personal Recognizance Bond freeing him from incarceration until which time

vbi& Cs/ck* vm ifttf&t •& te&msfc Wi *&& -nKsite lacked jurisdictionover thecase. She concluded thatThe legislature may notwithhold theright of

 habeas aorjpus Tex. Const. Art. 1,12 (The Writ of Habeas Corpus is a Writ of right andshall never be


suspended.^



                                             CONCLUSION

      Petiitionter's filing of the Original Writ of Habeas Corpuspresents not only exceptional

circumstances for which relief should be granted, but it should be granted to meet the very ends

 rwmajuy%ji,wJKe                                                   PRAYER

       t**i«n« prays that this Honorable Court will hear and grant and issue Order on tius Motion for
     Emergency Rcleif immediately providing for BAIL on aPersonal RecognizanceBond and^itissue
     Order to nule on Petitioner's Original Writ ofHabeas Corpus and grant all reliefrequested there-m and
                                         do so within 7 days of this filing.
        Petitioner prays that this Honorable Court by granting such requested reliefwill at feast see that
                           Applicant's Liberty is restored quickly and unconditionally.




                                                         tf'



to
                                             Certificate of
                                              Compliance

      Petitiioiaeir has telephoned the District Clerk ofAransas County, The Disctrict Attorney of
    Aransas Cotnnty, Judge Janna K. Whately and the Director of TDCJ and notified each of them
    that thiis iEmergency Motion for Relief would be filed. Petitioner spoke with a staff member in
    each intsttanee and provided the notification, however Cookie at the Director's office could not
     hearjm e due to some kind of telephone interference. Petitioner made every effort to notify.


                                                           ^V
                                                        irdii
                                              (Petitioner
                                             dated (tf^lmtj




                                                   7.




V
                     IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS




    EXPAREE                                                    FROM THE DISTRICT COURT
    CHADRHCKB.PATE                                             36TH JUDICIAL DISTRICT
    TDCJ 01563340                                               ARANSAS COUNTY TEXAS
     APPLICANT//REALTOR                                         CAUSE NO. A-08-5080-4CR




    PRESIDlINfG JUDGE JANNA K. WHATELY




                                    CERTIFICATE OF SERVICE



                   1 boTnereoy certify tbat a true original ol tne above and foregoing

     Emergency Motion for Reliefwas personally hand delivered on the 2nd day of June 2015 to The

       Texitts Court of CriminalAppealsClerk's Office at 201W. 14th Street,Austin Texas 78701.


                                                                         y/jjuAAs
                                                                         ardufPetitioner




^
  fe|(l I/5

Gef-VtW+-«- o 4 Se^i'ce
        -k>r

      (c/2-//5
     flfKu'lecl +o .                 IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

                  WRIT NO.        WR-78,165-02




  EX1PAFITE                                             FROM THE DISTRICT COURT
CHftBnftCK'A. ?A1£ TOC3 NO. toSGSJW                     Tfim JVYMCIAL DISTRICT
  APPLICANT                                              ARANSAS COUNTY,TEXAS
                                                          CAUSE NO. A-08-5080-4CR
NEMABARBfPf
PETH1&NKB
    v..
JUDGE 3/WMAKL'v#HXrSLUf




  PETITIONER'S INFORMATION

  NEMA BAROKV
  *.Q».1Sfto-x7Tl
  Aus tiua, 'Texas 78767
  512-4S7 #197 cett




                                                                      ^-*>
                                CERTIFICATE OF SERVICE                                    «c/*£
                                                                  r
  I do hereby certify that a true original of the above and foregoingApplication of Emergency
 Origins 1lHa beas Corpus was personally hand delivered on the ?m) day of JUNE, 2015 to The
   Texas Court of Criminal Appeals Clerk's Office at 201 W. 14* Street Austin, Texas 78701
                                   and sent regular mail to:

                                JUDGE JANNAK WHATELY
                                      P.O. BOX 700
                                 SEKTQN TEXAS 79.S&7-U7Q0.

                       ARANSAS COUNTY DISTRICT CLERK'S OFFICE
                             34U NORTH LIVE OAK STREET
                                 ROCKPORT, TEXAS 78382




                                         PAGE 1 OF 2
     CERTIFICATE OF SERVICE



ARANSAS COUNTY DISTRICT ATTORNEY
    301 NORTH LIVE OAK STREET
      XOCKPORT, TEXAS ZM92




          PAGE 2 OF 2
              IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

               WRIT NO.     WR-78,165-02



  EX PARTE                                        FROM THE DISTRICT COURT
CHADRJC:K IB. PATE TDCJ NO. 01563340              36TH JUDICIAL DISTRICT
  A?PL«JANT                                        ARANSAS€©*JNT¥, TEXAS
                                                  CAUSE NO. A-08-5080-4CR
NEMA BARDIN
PETTFZQ>NER
      V.
JUDG E J.ANNA K. WHATELY




                                       OATH



  STATE OF TEXAS,
  COUNTY             IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

            WRIT NO.




EX PARTE                               FROM THE THE DISTRICT COURT

CHADRICK B PATE                          36TH JUDICIAL DISTRICT

TDCJ #015*63340                          ARANSAS COUNTY, TEXAS




                            COVER SHEET

                             EXHIBIT   15


     MASTER INDEX CHRISTOPER HALL REPORTERS RECORD 1-11 PAGE 2
                                                                                                         z%* IS
Scanned Jan 26, 2012
                                                                                                                                                                              €\f\S
                                               H4(i r/JQsrt/cWDzX
                                                                                             _ —?t£S>
                                              TABLE            OF        CONTENTS




                   ; !




'^V/rt-^'' 7h*Yt~4. VOLUME 3              A   nnouncement (9-25-08) ^ *? > ^ i?^""1"1'^ *V
                                                                                  Pi.-e
                   '6': 'CtiVOlftTL *i    Pretrial 'fteaxxng           \Vu-Ti-V&'';

                   9


             10


             ii          VOLUME     6:    Jury Trial    - ••    Voir "Dire Proceedinqs                   \2-^-G^>


                    [VOLUME 7:            Jury Trial ••         G'uii t/innocence (2-9-0$}
            13


             14          VOLUME     B:    Jury Trial    -• -    tuii't ^innocence            \^-\^-^'i)


                         V OLUWE'   9 :   Jury Trial


                                                                -C-aill} ItiTjCiC^tjc^       •Vl-12-1*3-*/



                   f VOL0W£r I.f;         Jury friar            fa it i s-iTjtreit e - Sex t e^ ci ^.y   / 2 - 2.J - # 51,*
            IhM          T=                                     Trial     Exhibits
                                                               -oOo-




            ?:s.
             Case 2:12-cv-00093 Document 11-8 Filed in TXSD on 06/12/12 Page 3                    otee^fdj
Scanned Jan 26, 2012



                                               CAUSE NO. A-08-5080-2-CR(HC3)

              EX PARTE:                                              (    IN THE DISTRICT COURT

                                                                  )       36TH JUDICIAL DISTRICT

             CHRISTOPHER JOSEPH HALL                             (        ARANSAS COUNTY


                                                          INDEX

           I Index                                                                                 i

           !3              0>jAl.                            .,'.                  *
           .Aflfidavit ofIndigence with Order Appointing Counsel 24P. 7. Jt/.[.'? P.               H
 hfj&pC' ^9M.Vj^i&^iaa.•-•    *'
      (p Motion for Continuance                Tj./^ t£QcM&W- -f^Mo^. .Afc<4r.?/.£... 43
           4&<3tetaiot                                                                         4,7
           (Molio^^er.?.^.....^,.^/....^^
           Motion to Sever . .jr.!^U .n..... ~ .;M /.. .a ./sv ^                                   48
                          innJ{ir5ulpiiMDa --..
           F&atdj^'sApsm^aafarSuiawism                                                             SO
                         Case 2:12-cv-00093 Document 11-8 RJed in TXSD on 06/12/12 Page 6 of 66

       Scanned Jan 26, 2012



                         State's Application for Subpoena                                                 18S
                        .SiilywftaflJRelunmS Staved
                            JustioPadlgBtt                                                               161
                        Motion to Suppress Photographic Identification                                   162
    1 i'j t iw          State's Application for Subpoena                                                 165
    '" c/C^'   Sulbpoena Returned Served
}i\ ^-" liv • • Jennifer Leyva                                                                           16?
~   SA"          tfy'% lUyl&e                 ~          r                  —          --       -        168'
r" ^\Q Q?           S      Ernest Solis                                                                 169
                        Defendant's Election as to Punishment                                           170




                    i .ituijr v*in#ov»i                                                                 * tv


                    I JturyNote 1                                                                       178
                    ' Charge of the Court                                                               179
                        Vefdict                                                                          191

                        AncyNoteI ...                                                                    193
                    1Punishment Charge                                                                  194
                    1V«9*w*                                                                             198
                    I ^vi^Q^i^%QAsfiSest^,^V^          Case 2:12*cv-0D09& Document 11-& Filed in TXSDon 0&12J12 Page 7 of 66

Scanned Jan 26, 2012



         Correspondence to Defendant                                                          217
         Jud;gment of Conviction by Jury; Sentence by Jury to Institutional Division, TDCJ   218
        .Receipt tor Pen Packet                                                              223
        Nottice from Court of Appeals                                                        224
        jkJ^<                                                M5
        Certification                                '                                       319
            IN THE COURT OF CRIMINAL APPEALS AUSTIN, TEXAS

            WRIT NO.




EX PARTE                               FROM THE THE INSTRICT COURT

CHADRICKBPATE                            36TH JUDICIAL DISTRICT

TDCJ #©15-63340                             ARANSAS COUNTY, TEXAS

                                            CAUSE NO. A-08-5080-4CR




                            COVER SHEET


                             EXHIBIT   20


 REPORTERS RECORD VOLUME 6 OF 9 PAGE 221 LINES 1-25 CHADRICK PATE
                                                                                                                   £*      JbAo

            r
                                                liiHl^?: ' *                                     li ^ Si ^ "L ^

                                                 MSS-J^MF            i/)           tfjf    a'         Wil ORE'S



                                           'Sx-LVL ^trox-^ ta-ase Mm'sei ^-'D'S-BfrBO-S-CR


                ..Witf;     STATS #S>r tte ^Pf^n.                                             ^
24                 ;'^!!^n9S C^e °n f°r tri£i ^ the above-entiled' and
                   '•;'        !.a C£USe ln said Court, HONORABLE JANNA K. WHATLEY
                    ac;e r-resio'ma.,.                held. to. s.o,r-^.o.rt-                  ^ v •?.».---•• ^T..,..rV-
                                      r-.oceeo.ings were reported by machine shorthand.
                                                                                                                           eL.#J
                                                                                                                                             Pi
                                                                                                                                     221


                                        THE COURT:                   We haven't talked about                          your



                                       MR. GILMORE:                    Well,    Judge,     anything                  he says

     41 is      hearsay as to my client.                                 Anythina that Mr. Ha.'il



                                       MS.      CABLE:           -- as to Chadrick Pate,                             Judge,

     71 as      far as          that coes,             but      I ask to be           able to car. ijnita tM&.

         acm.i,s sions made by t_bJ _s tief&.'odjz.vi:,- CJoxl.                           1" o *^vo.°
                                                                                                   *—  y~
                                                                                                      ±.    i   -a



                                       MR.      GILMORE:               May we approach            the bench?

                        (..The fol.low.Ln.xi, ri.Ls.rjL^SL.i_ao. v^l=l h/tri. ^.t, t-jq./^ hAni-ch*. \

                                        JAR.     fiJJJEJACtJJJS1.-      Then Z ask       ~J:e ^ r :                  fa        sever

                    i?ate       :ora tnis case at this time because they 're going

 31. to         cr_et into. e.v.Lri.e_n.rLe_ trJiAJ".' .^ nat Hjii^J^^^JxP'^i. a^aAn^oh-.                                       Tn   vim



J -4,   j.s     guixgr ro be u$&£ against him.                                   S& I    obie
                                                                                           jecu         ana
                                                                                                                 1    ~r
                                                                                                                      i
                                                                                                                           I
                                                                                                                           •a     as K


           ;r    :-a    severance



                                       MiS, . CARJJL1.               I, 'aa.'L'A",=b V-n-^x. T_-c;-n Ve "uia^ti Vy

        ax> ..i.M5rri'.c---,ol'?./            .v'A^r^.
                                              c uau>          TYrey csn ise         -f-rp, togetne.:
                                                                                    crxea                                  and'

        there           can    be    an       instruction              as to the jury not considering
     11 h.-h.a.h,      a^La^tr;.=L.n_ Qh.a.


                                       •FA'S" eUffRT":               See,   l"'m at     such    an      unfair

        advantage.                  I have no idea what this guy's going t:c say                                                         ]
        -end* ^Uj.            i -fa-uTi'h, 'ktiuw 'now I"'m going to make a ruling on
        this because I have no idea what he's gcina to tel.l us.
24                                    MS. CABLE:                 He's basically going to say,

V76 "Judge, that he was contacted by Michael Underwood and